266 S.E.2d 750 (1980)
GENERAL ELECTRIC COMPANY, a New York Corporation,
v.
LOCAL 182 INTERNATIONAL UNION OF ELECTRICAL, RADIO AND MACHINE WORKERS, International Union of Electrical, Radio and Machine Workers, Charles Buff and Earl White.
No. 7925SC1064.
Court of Appeals of North Carolina.
June 3, 1980.
*752 Weinstein, Sturges, Odom, Bigger, Jonas & Campbell by William W. Sturges and Hugh B. Campbell, Jr., Charlotte, for plaintiff-appellee.
*753 Judith E. Kincaid, Raleigh, for defendants-appellants.
VAUGHN, Judge.
At the outset, this Court is faced with the question of whether our State courts have jurisdiction over the subject matter of this action or whether jurisdiction is preempted by the National Labor Relations Act of 1935, 29 U.S.C. § 151 et seq., and vested in the National Labor Relations Board. The federal labor relations statutes do not deprive a state of the power to enjoin mass picketing or picketing involving violence, notwithstanding that interstate commerce is affected by the picketing. Youngdahl v. Rainfair, 355 U.S. 131, 78 S.Ct. 206, 2 L.Ed.2d 151 (1957); United A.A. & A.I.W. v. Wisconsin Employment Relations Board, 351 U.S. 266, 76 S.Ct. 794, 100 L.Ed. 1162 (1956); Allen-Bradley Local v. Wisconsin Employment Relations Board, 315 U.S. 740, 62 S.Ct. 820, 86 L.Ed. 1154 (1942). The State is not preempted by the National Labor Relations Act from exercising its historic powers of maintaining peace and order within its jurisdiction and protecting its citizens in the free, rightful and safe use of the public roads and highways. The courts of a state cannot regulate orderly and peaceful picketing. But, where picketing results in heavy traffic congestion, damage to property and threats of physical violence as occurred in this case, the State courts have the power to enforce the laws of this State which protect the public welfare and to enjoin acts of violence and civil disobedience.
[O]rderly and peaceful picketing to obtain a lawful result is but the exercise of constitutional rights and cannot be prohibited; but when picketing, for a lawful purpose, is such as to disturb the public peace, it can and has repeatedly been enjoined or otherwise punished. But the power of a court of equity to enjoin is not exhausted merely because violence is not present. . . . "Wrongful acts which may also be criminal, but which threaten injury to private property rights may invoke the aid of equity to prevent irreparable loss."
Aircraft Co. v. Union, 247 N.C. 620, 626, 101 S.E.2d 800, 805 (1958) (citations omitted). The trial court and consequently this Court has jurisdiction in this case of threatened and actual violence where the picketing could not be characterized as peaceful. The clause in the temporary restraining order and preliminary injunction which limited the number of pickets, restricted their placement and provided the method for their replacement was a valid order for the protection of the public safety of the working employees and those citizens traveling upon the public highways. The other enjoined acts were criminal acts and were appropriate matters of state jurisdiction and not the National Labor Relations Board.
We now turn to whether it was appropriate for the trial court to enter a permanent injunction in this case. We hold this was not an appropriate circumstance for the issuance of a permanent injunction.
In reversing the entry of a permanent injunction, our Supreme Court has said, "[t]he injunction is an extraordinary remedy and will not be granted except in cases where adequate relief cannot be had without it." Smith v. Rockingham, 268 N.C. 697, 699-700, 151 S.E.2d 568, 570 (1966). Where permanent injunction is the sole relief sought and the evidence at the final hearing fails to make out a cause of action, the action should be dismissed. Greene Co. v. Kelley, 261 N.C. 166, 134 S.E.2d 166 (1964).
In this case, a cause of action for a permanent injunction was not established. The order was entered almost two years after the strike had been settled and the controversy resulting in the temporary restraining order had ceased to exist. The strike and picketing having ended, the subject matter of the lawsuit no longer existed. A trial court sitting in equity has no powers to issue an injunction when only abstract rights are involved. Plaintiff demonstrated no then existing acts by defendants justifying the permanent injunction. The record indicates there was a similar strike at plaintiff's *754 Hickory plant in late 1969 and early 1970 for which a preliminary injunction was obtained. We also note that the strike in question began on 24 October at about 10:00 p.m. and by 2:55 p.m. the very next day, plaintiffs had a temporary restraining order. Strikes against plaintiff by defendant appear from the record to be frequent but not every strike is accompanied by picketing. The plant experiences a one percent turnover in its labor force every month and the union office holders frequently change. Both the individual defendants are no longer union officers. With these constant changes, we do not discern the need for such prohibitive restrictions to be permanently placed upon defendants. Plaintiff's injunctive remedy arises only as each cause of action arises, i. e., each time violent picketing or irreparable injury to persons and property appears likely or actually occurs. The circumstances will be different each time. The trial court should not have entered a permanent injunction. The action should have been dismissed.
Reversed and remanded.
CLARK and HARRY C. MARTIN, JJ., concur.